DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.
Response to Remarks/Arguments
With respect to the rejection of claims 11 and 27 under 35 USC 103, Applicant’s arguments filed 10/27/2022 have been fully considered but are moot in view of new ground rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 21-24, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over NAIR (US 2018/0350772 A1).
Regarding claim 11, NAIR teaches an integrated circuit package comprising:
an antenna substrate (Fig. 5, antenna substrate 550) including a radar ([0002] radar) antenna (Fig. 5, antenna unit 554) and a first dielectric layer (Fig. 5, [0035] dielectric layer 562);
an I/O substrate (Fig. 5, substrate 520) including a second dielectric layer (Fig. 5, [0035] dielectric layer 560) and a second set of package connectors disposed on the second dielectric layer (Fig. 5, substrate connector as shown under 560);
a first set of package connectors (Fig. 5, package connectors above and below 522) that physically couple the antenna substrate to the I/O substrate (Fig. 5, 562 and 560 are physically coupled via 522); and
an integrated circuit die (Fig. 5, CMOS DIE 510) disposed alongside the first set of package connectors, 
wherein the integrated circuit die and the first set of package connectors are positioned between the antenna substrate to the I/O substrate (Fig. 5, 562, 522, 510, 560),
wherein the integrated circuit die includes a bond pad positioned on a first side of the integrated circuit die (Fig. 5, 510, 514, 515),
wherein the bond pad is electrically coupled to the radar antenna (Fig. 5, [0035] In this example, the vias 514 and 515 couple the antenna unit 554 to the CMOS circuitry 510 for electrical connections between these components),
wherein the antenna substrate is coupled to the first side of the integrated circuit die (Fig. 1, 510, 562), and
wherein the antenna substrate is positioned on the first side of the integrated circuit die (Fig. 1, 510, 562).
	Fig. 5 of NAIR does not explicitly teach the first set of package connectors (Fig. 5, package connectors above and below 522) that electrically couple the antenna substrate to the I/O substrate (Fig. 5, 562 and 560 are physically coupled via 522).
	However, another embodiment of NAIR, Fig. 1 or Fig. 2 teaches the interposer substrate along with the solder balls 142 and 144 electrically couple the antenna substrate 150 to the substrate 120 ([0021], [0022] The interposer provides electrical connections between components of the antenna substrate and the components of the substrate 120).
	Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to expect the interposer structure of Fig. 5 would serve the same function as those in Fig. 1 and Fig. 2 to electrically couple the antenna substrate to the I/O substrate so that the different components of the microelectronic device are functionally integrated with each other ([0021]). 
Regarding claim 21, all the limitations of claim 11 are taught by NAIR.
NAIR further teaches the integrated circuit package, wherein the first set of package connectors includes at least one of: a ball grid array connector, a land grid array connector, a pin grid array connector, or a surface-mount lead (Fig. 1, 142, 144, [0022] solder balls or bumps 142).
Regarding claim 22, all the limitations of claim 21 are taught by NAIR.
NAIR further teaches an integrated circuit package, wherein the second set of package connectors includes at least one of: a ball grid array connector, a land grid array connector, a pin grid array connector, or a surface-mount lead (Fig. 1, 112, [0022] solder balls or bumps 112).
Regarding claim 23, all the limitations of claim 11 are taught by NAIR.
NAIR further teaches an integrated circuit package, further comprising a mold compound disposed between the antenna substrate and the I/O substrate, wherein the mold compound is disposed between the first set of package connectors and the integrated circuit die ([0024] overmolded and covered).
Regarding claim 24, all the limitations of claim 11 are taught by NAIR.
NAIR further teaches an integrated circuit package, wherein the mold compound further extends between the integrated circuit die and the I/O substrate. ([0024] overmolded and covered).
Regarding claim 28, all the limitations of claim 11 are taught by NAIR.
NAIR further teaches an integrated circuit package, wherein the bond pad of the integrated circuit die is physically coupled to the antenna substrate (Fig. 5, 514, 515).
Regarding claim 29, all the limitations of claim 11 are taught by NAIR.
NAIR further teaches an integrated circuit package, wherein the first dielectric layer (Fig. 5, 562) is disposed between the radar antenna (554) and the integrated circuit die (510), and wherein the second dielectric layer (560) is disposed between the second set of package connectors (solder balls below 560) and the integrated circuit die (510).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over NAIR (US 2018/0350772 A1) in view of Chiu (US 2019/0115646 A1).
Regarding claim 13, all the limitations of claim 11 are taught by NAIR.
NAIR does not explicitly teach the integrated circuit package, wherein the antenna substrate further include transmitter antennas and receiver antennas arranged in a multi-input multi-output array.
Chiu teaches an integrated circuit package, wherein the antenna substrate includes transmitter antennas and receiver antennas arranged in a multi-input multi-output array ([0038] phased-array antenna, [0039] transmitting/receiving RF signals).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use the integrated circuit package comprising a mm-wave antenna (NAIR, [0002]) and implement a radar system as well-known in the art (Chiu, [0003], NAIR [0002]).
Regarding claim 14, all the limitations of claim 13 are taught by NAIR in view of Chiu.
Chiu further teaches an integrated circuit package, wherein the transmitter antennas are arranged in a first multi-dimensional array and the receiver antennas are arranged in a second multi-dimensional array (Fig. 1, 2-D arrays 40).
Claim 15, 25 and 26 are  rejected under 35 U.S.C. 103 as being unpatentable over NAIR (US 2018/0350772 A1) in view of Chiu (US 2019/0115646 A1) as applied to claim 13 above, and further in view of Sato (US 2018/0226727 A1).
Regarding claim 15, all the limitations of claim 13 are taught by NAIR in view of Chiu.
	NAIR in view of Chiu does not explicitly teach an integrated circuit package wherein the antenna substrate further includes an electromagnetic band gap structure disposed between the transmitter antennas and the receiver antennas.
Sato further teaches a radar apparatus wherein the antenna substrate further includes an electromagnetic band gap structure disposed between the transmitter antennas and the receiver antennas (Fig. 10, 9a, 9b, [0090-0093]).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the MIMO antenna structure with the electromagnetic band gap of Sato to the teachings of NAIR in view of Chiu in order to take advantages of the highly accurate controllability of a beam radiation direction of MIMO radar method for automotive applications (Sato, [0002]). Response to Office Action dated October 5, 2020
Regarding claim 25, all the limitations of claim 13 are taught by NAIR in view of Chiu.
NAIR in view of Chiu does not explicitly teach an integrated circuit package wherein a first transmitter antenna of the transmitter antennas is offset from a second transmitter antenna of the transmitter antennas in a first direction, and wherein the first transmitter antenna is offset from a third transmitter antenna of the transmitter antennas in a second direction perpendicular to the first direction.
Sato teaches an integrated circuit package, wherein a first transmitter antenna of the transmitter antennas is offset from a second transmitter antenna of the transmitter antennas in a first direction (Fig. 2, 4a and 4b, [0043] transmitting antennas 4a to 4d), and wherein the first transmitter antenna is offset from a third transmitter antenna of the transmitter antennas in a second direction perpendicular to the first direction (Fig. 2, 4a and 4d).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the antenna layout of Sato to the teachings of NAIR in view of Chiu in order to take advantages of the highly accurate controllability of a beam radiation direction of MIMO radar method for automotive applications (Sato, [0002], [0052]).
Regarding claim 26, all the limitations of claim 13 are taught by NAIR in view of Chiu.
NAIR in view of Chiu does not explicitly teach an integrated circuit package wherein a first receiver antenna of the receiver antennas is offset from a second receiver antenna of the receiver antennas in a first direction, and wherein the first receiver antenna is offset from a third receiver antenna of the receiver antennas in a second direction perpendicular to the first direction.
Sato teaches an integrated circuit package wherein a first receiver antenna of the receiver antennas is offset from a second receiver antenna of the receiver antennas in a first direction (Fig. 2, 5a and 5b, [0043] receiving antennas 5a to 5d), and wherein the first receiver antenna is offset from a third receiver antenna of the receiver antennas in a second direction perpendicular to the first direction (Fig. 2, 5b and 5c).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the antenna layout of Sato to the teachings of NAIR in view of Chiu in order to take advantages of the highly accurate controllability of a beam radiation direction of MIMO radar method for automotive applications (Sato, [0002], [0052]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over NAIR (US 2018/0350772 A1) in view of Chiu (US 2019/0115646 A1) as applied to claim 11 above, and further in view of Franson (US 2006/0092076 A1).
Regarding claim 16, all the limitations of claim 11 are taught by NAIR in view of Chiu.
NAIR in view of Chiu does not explicitly teach an integrated circuit package, wherein the radar antenna has: 
a center portion; 
a first side portion partially separated from the center portion by a first recess; and 
a second side portion partially separated from the center portion by a second recess.
Franson teaches a radar antenna having:
a center portion (Fig. 4A, 63b); 
a first side portion partially separated from the center portion by a first recess (Fig. 4A, 60c); and 
a second side portion partially separated from the center portion by a second recess (Fig. 4A, 60d).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to apply the path antenna structure of Franson to the teachings of NAIR in view of Chiu in order to steer the radiation of a patch array feed antenna toward a desired direction which is well known to one skilled in the art of antenna physics (Franson, [0027]).
Citation of Pertinent Prior Art
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chiang (US 2019/0189572 A1) see Figure 1 teaches an antenna in package structure wherein an IC is embedded within a package having a BGA as the package interconnects.
Kim (US 2021/0036413 A1) see Figure 1 teaches another antenna in package structure wherein an IC is embedded within a package having a BGA as the package interconnects.
Kamgaing (US 2019/0288382 A1) see Fig. 1 teaches a die having solder balls on a first side attached to an antenna substrate. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKJIN KIM whose telephone number is (571)272-1487. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEOKJIN KIM/Primary Examiner, Art Unit 2844